Citation Nr: 1122894	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  00-08 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to accrued benefits, to include based on substitution.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 1963 to October 1965.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied entitlement to service connection for posttraumatic stress disorder (PTSD).  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

The Board remanded the claim for further development in July 2001.  The case was subsequently returned to the Board for appellate review.

In February 2005, the Board issued a decision denying service connection for PTSD.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and in an order dated in December 2006, the Court vacated the Board's February 2005 decision and remanded the case to the Board.  A judgment was entered in January 2007.

The Court later received an application for an award of attorney's fees and expenses pursuant to the Equal Access to Justice Act (EAJA).  The attorney for the Veteran's daughter, the appellant in this case, informed the Court that the Veteran had died in January 2007, and in May 2007, the Court received a motion for substitution.  In particular, her counsel stated that she was the surviving child and appropriate person for the purpose of pursuing the pending claim for an award of reasonable attorney's fees and expenses.

The Court issued an order in March 2008 noting that the Veteran had died before a mandate had been issued.  Thus, the Court exercised its discretion to revoke the March 2007 order and recall mandate.  The Court withdrew its judgment entered in January 2007 as well as the December 2006 decision vacating and remanding the February 2005 Board decision.  The Court's order denied the motion of the Veteran's daughter to substitute herself in place of the Veteran for the purpose of pursuing an award under EAJA ; vacated the February 2005 Board decision with respect to the matter appealed to the Court; and, dismissed the appeal and EAJA application for lack of jurisdiction.  

The appellant that appealed that March 2008 Court decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit), which in turn, issued a decision in September 2009 reversing and remanding the matter.  A mandate was issued in November 2009.  In its decision, the Federal Circuit noted that the appellant was seeking substitution on Veteran's claim in order to pursue an accrued benefits claim and an EAJA application for attorney's fees, but left it for the Court to determine on remand whether the appellant's filings at the Court in 2007 were sufficient to preserve her rights and to determine whether she was a proper representative of the estate.  

In December 2009, the Court received a supplemental EAJA application.  The appellant also filed a renewed motion to substitute as a party in the appeal asserting that she is eligible to pursue an accrued benefits claim and an EAJA application.  In a March 2010 memorandum decision, the Court, in pertinent part, ordered that the appeal be reinstated; that the appellant's motion for substitution be granted; that the Court's December 2006 Order be reinstated; and, that the February 2005 Board decision be vacated and remanded for readjudication consistent with the December 2006 Court Order.  

The Board notes that the Court later issued a memorandum decision in May 2011 granting the EAJA application.  Therefore, that matter is not currently before the Board.

The issue of entitlement to accrued benefits wills be addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Board issued a decision dismissing the appeal of the issue entitlement to service connection for posttraumatic stress disorder (PTSD) on May 4, 2011.

2.   A March 2010 decision by the Court had ordered, in part, that the appeal be reinstated and that the appellant's motion for substitution be granted.  


CONCLUSION OF LAW

The criteria for vacating the Board decision issued on May 4, 2011, have been met. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).    

In this case, the Board improperly dismissed the claim for entitlement to service connection for PTSD in a decision on May 4, 2011, based on a March 2008 Court decision.  As discussed above, the case was subsequently appealed to the Federal Circuit, and thereafter, the Court issued a memorandum decision in March 2010, which, in part, ordered that the appeal be reinstated; that the appellant's motion for substitution be granted; that the Court's December 2006 Order be reinstated; and, that the February 2005 Board decision be vacated and remanded for readjudication consistent with the December 2006 Court Order.  Consequently, the issue remained on appeal and should have been adjudicated as entitlement to accrued benefits, to include as based on substitution, rather that being dismissed.  Accordingly, the May 4, 2011, Board decision dismissing the issue of entitlement to service for PTSD is vacated.


ORDER

The Board's May 4, 2011, decision dismissing the issue of entitlement to service connection for PTSD is vacated.


REMAND

As previously noted, the Court has determined that the appellant's motion for substitution should be granted.  However, the claim for accrued benefits, to include as based on substitution, has not yet been adjudicated by the RO.  Therefore, the RO should be given the opportunity to develop and adjudicate the issue.

Moreover, the Court indicated that its December 2006 order should be reinstated.  In that prior memorandum decision, the Court had determined that an attempt must be made to verify the Veteran's alleged in-service stressors and found that a January 2004 VA examination had been inadequate.  

The Court has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders." Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id.  Therefore, the RO should attempt to verify the alleged stressors based on the information in the file, and while an additional VA examination cannot be obtained in compliance with the Court's order, an additional medical opinion should be sought.

Accordingly, the case is REMANDED for the following action:

1.  The RO should develop a claim for accrued benefits, to include as based on substitution, and ensure that all due process concerns have been satisfied.   

2.  If the stressor cannot be conceded based on the information and evidence already of record, the RO should review the file and prepare a summary of all the claimed stressors, including an attack at a based near An Khe between September 1965 and October 1965.

This summary, a copy of the Veteran's DD 214, and all associated service documents should be sent to the U.S. Army Joint Service Records Research Center (JSRRC), National Archives and Records Administration (NARA), or any other appropriate agency for verification of the alleged stressful events in service.  JSRRC, NARA, or any other agency should be provided with a copy of any information obtained above and should be requested to provide any additional information that might corroborate the appellant's alleged stressors.  A search of unit and organizational histories, including morning reports and after action reports, should be consulted in an effort to verify attacks, if deemed necessary.

3.  Following the receipt of a response from the entities as outlined above, the RO should prepare a report detailing the nature of any stressor which it has determined is established by the record as having occurred.  If no stressor has been verified, the RO should so state in its report.  This report is then to be added to the claims folder.

4.  The RO should refer the claims folder to a suitably qualified VA examiner for a medical opinion as to the nature and etiology of any psychiatric disorder that the Veteran may have had prior to his death.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service personnel and treatment records, post-service medical records, and assertions. 

The examiner should identify all psychiatric disorders that were present since the Veteran filed his claim for service connection in June 1997.  In so doing, the examiner should discuss the diagnoses rendered during the Veteran's lifetime.

For each disorder identified other than PTSD, the examiner should state whether the disorder manifested in service or whether it is at least as likely as not the disorder was otherwise causally or etiologically related to the Veteran's military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

With respect to PTSD, the RO should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should also determine whether the diagnostic criteria to support the diagnosis of PTSD had been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should comment upon the link between the Veteran's symptomatology during his lifetime and one or more of the in-service stressors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


